Citation Nr: 1038829	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  06-32 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a seizure disorder.


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Counsel











INTRODUCTION

The Veteran enlisted in the inactive U.S. Army Reserves on 
January 21, 1985; he was on active duty from September 3, 1985 to 
May 31, 1990.  On June 1, 1990 the Veteran was transferred to the 
U.S. Army reserves.  He entered active duty once again on January 
31, 1991 and served on active duty until March 8, 1991.  He was 
then returned to inactive duty reserves in March, 1991 and was 
honorably discharged from service on June 15, 1993.

This appeal comes to the Board of Veterans' Appeals (Board) from 
an October 2005 rating decision.

The Board remanded the Veteran's claim in 2008 and again in 2009 
to attempt to locate records which might prove beneficial to the 
Veteran's claim.  These remands have been substantially complied 
with and therefore the claim is once again before the Board.


FINDING OF FACT

The weight of the evidence does not show that the Veteran was on 
active duty, active duty for training, or inactive duty for 
training in August 1990, when an injury that produced a seizure 
disorder was incurred.  


CONCLUSION OF LAW

Criteria for service connection for a seizure disorder have not 
been met.  38 U.S.C.A. §§ 101, 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.6, 3.303 (2009).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran seeks to establish service connection for the 
residuals of injuries he sustained in a motor vehicle accident on 
August 17 or 18, 1990 in Many, Louisiana.  (Records currently in 
the file show the Veteran was admitted to Shreveport Medical 
Center in Shreveport, Louisiana at 1:15 AM on August 18, 1990; 
having been transferred there from Sabine Parish Medical Center.  
Given the proximity to mid-night for his arrival in Shreveport 
from Sabine, it may well be the accident occurred on August 
17th.)  The records appear to confirm the presence of residual 
injuries from the motor vehicle accident, (a seizure 
disorder),but what had not been clear was the nature of the 
Veteran's military status was at the time of his accident; aside 
from the fact that he was affiliated with the Army Reserves at 
that time.

In seeking VA disability compensation, a Veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically means 
that the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred coincident 
with service in the Armed Forces, or if preexisting such service, 
was aggravated therein.  38 C.F.R. § 3.303.  When there is an 
approximate balance of positive and negative evidence regarding 
any issue material to the determination of a matter, the 
Secretary shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  
 
Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the individual 
concerned was disabled from a disease or injury incurred in the 
line of duty.  See 38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 
3.6(a).  Active military, naval, or air service also includes any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from an injury incurred in the 
line of duty.  Id.  

Accordingly, service connection may be granted for disability 
resulting from disease or injury incurred in, or aggravated, 
while performing ACDUTRA or from injury incurred or aggravated 
while performing INACDUTRA.  See 38 U.S.C.A. §§ 101(24), 106, 
1110.  Additionally, any individual who is disabled from an 
injury incurred while proceeding directly to or returning 
directly from INACDUTRA is also considered to be on INACDUTRA at 
the time the injury occurred.  38 U.S.C. § 106(d)(1); 38 C.F.R. § 
3.6(e).

ACDUTRA includes full-time duty with the Army National Guard of 
any State.  See 38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c).  
INACDUTRA includes service with the Army National Guard of any 
State (other than full-time duty).

As such, if it is determined that the Veteran's motor vehicle 
accident occurred while traveling to report to or traveling from 
an INACDUTRA assignment and the accident was not a result of 
willful misconduct, then the Veteran would be entitled to service 
connection for any permanent disability caused by the accident.

The Veteran has submitted considerable medical and lay evidence 
describing his current physical impairment and relating the 
impairment to his motor vehicle accident in August 1990.  
However, the ultimate issue in this case is what the Veteran's 
military status was at the time of his accident, and that will be 
the focus of this decision.  The Veteran did submit a number of 
letters from his friends and family, unfortunately these letters 
address only the Veteran's current physical condition and do not 
provide any additional information as to his military status at 
the time of his motor vehicle accident.  As such, while the 
statements were carefully reviewed, they will not be discussed in 
any detail as they are not relevant to the critical determination 
in this case. 

Considerable circumstantial evidence has been submitted in an 
effort to determine the Veteran's status at the time of his 
accident, and this evidence will be discussed below.

In his application for VA disability benefits, the Veteran 
indicated that he entered active duty in September 1985 in El 
Paso, Texas and was discharged May 31, 1990 in El Paso, Texas.  
He added that he entered his second period of active duty in 
Russellville, Arkansas on May 31, 1990 and served until January 
20, 1993 when he left service at Fort Lee, Virginia.  However, 
with regard to his reserve status, the Veteran indicated that he 
entered the Army reserves in Russellville, Arkansas on January 
31, 1991 and served until June 19, 1993 when he reported leaving 
reserve service.  It is noted that these statements are confusing 
and internally inconsistent, as they put the Veteran at different 
locations at the same time and have him on active duty and in the 
reserves at the same time.  As such, they provide essentially no 
probative information as to the Veteran's status at the time of 
his accident.

Several records to lend support to the Veteran's claim.  In a 
medical record dated August 18, 1990 from shortly after the 
Veteran's accident occurred,  Dr. Beach reported that he was told 
by Dr. Oey that the Veteran was an "active duty individual from 
Ft. Bliss in Texas."  However, this statement is basic hearsay, 
as there is no indication where Dr. Oey obtained his information, 
and therefore no guarantee as to its accuracy.  It is also noted 
that Dr. Beach submitted a claim for payment to the U.S. Army 
Health Insurance for the treatment he provided to the Veteran in 
August and September 1990, but the bill simply supports Dr. 
Beach's belief that the Veteran was on active duty in the Army at 
the time. 

Additionally, while these two pieces of evidence tend to support 
the Veteran's claim, considerable evidence weighs against his 
claim.

In a treatment record dated August 28, 1990 it was noted that the 
Veteran's parents were taking him home to Arkansas and there was 
a request for the Veteran's medical records to be sent to their 
family doctor there.  There is no indication in this record that 
the Veteran was on active duty at that time, or that he had any 
military obligation of any kind; and no indication that the 
military should be contacted.

In January 2005, approximately 15 years after his accident, the 
Veteran completed a report of accident form in which he indicated 
that he was on authorized leave from the army at the time of the 
accident.  Conversely, in September 2006, on his substantive 
appeal, the Veteran indicated that his head injury (presumably 
from his motor vehicle accident) occurred while on active duty 
for training.  

In an effort to support the Veteran's claim, records from the 
Defense Finance and Accounting Service (DFAS) were obtained to 
ascertain what the Veteran's pay status was at the time of his 
motor vehicle accident.  However, a review of the August 1990 
leave and earnings statement does not show that the Veteran was 
paid any money for service during that month, and in fact both in 
that record, and in a number of additional records, it is noted 
that the Veteran was not in any pay status and was "removed for 
separation 31 May 31 1990."  Additionally, unlike the blank pay 
records from August 1990, the pay records from May 1990, and 
before, do in fact list payments being made to the Veteran and 
confirm that he was scheduled to separate from active duty in May 
1990; thereby adding weight to the conclusion that the Veteran 
was not under any military obligation in August 1990. 

The Board has carefully reviewed the evidence of record, but for 
the reasons described below, concludes that the evidence simply 
does not support a finding that the Veteran was on active duty, 
active duty for training, or on his way to or from inactive duty 
for training at the time of his motor vehicle accident.  

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 
3.159(a)(2).  As such, the Veteran is considered competent to 
report the status that he was on at the time of his accident.

However, the Board, as fact finder, is obligated to, and fully 
justified in, determining whether competent lay evidence is 
credible in and of itself, i.e., because of possible bias, 
conflicting statements, etc.  The Board can weigh the absence of 
contemporaneous medical evidence against the lay evidence of 
record.  The Veteran's credibility affects the weight to be given 
to his testimony, and it is the Board's responsibility to 
determine the appropriate weight.  Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  See also Layno v. Brown, 6 Vet. App. 
465, 469(1994) (finding that the weight and credibility of 
evidence "is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted").

In endeavoring to determine the Veteran's military status at the 
time of his accident, the Board first looked to the Veteran's 
statements.  Unfortunately, the Veteran has made a number of 
conflicting statements throughout the course of his appeal.  
While these statements may not be malicious in their intent, in 
that the Veteran is attempting to reconstruct events that 
transpired a number of years earlier and following a significant 
head injury, the fact remains that the inherent conflict in the 
Veteran's statements undermines their probative value to such a 
degree that they are simply not sufficiently credible to 
establish that the Veteran's motor vehicle accident occurred on 
active duty, on active duty for training, or on inactive duty for 
training.  

For example, it is unclear from the Veteran's application for 
benefits when he was actually on active duty and when he was in 
the reserves.  Additionally, the Veteran stated in January 2005 
that he was on authorized leave from the army at the time of his 
accident, whereas in September 2006 the Veteran indicated that 
his head injury occurred while on active duty for training.  
Given this inconsistency, the probative value of both statements 
is lost.

The Board tried to find alternative evidence that might 
substantiate the Veteran's claim.  A separation physical in March 
1991 noted the Veteran's car accident in August 1990, but neither 
that record, nor any other service treatment record addressed the 
Veteran's status at the time of the accident.  DFAS records were 
obtained, but they show that the Veteran had been separated from 
active duty in May 1990, several months before his accident.  
Efforts to locate a line of duty determination were also 
unsuccessful.

A request for confirmation of the Veteran's service revealed 
evidence of the Veteran as enlisting in the inactive U.S. Army 
reserves on January 21, 1985, serving on active duty from 
September 3, 1985 to May 31, 1990, and then being transferred to 
the U.S. Army Reserves on June 1, 1990.  He was shown to have 
again entered active duty on January 31, 1991 and served until 
March 8, 1991, at which time he was transferred into the inactive 
U.S. Army reserve until he was honorably discharged on June 15, 
1993.  

Service personnel records show that a memorandum in May 1990 
found that the Veteran's bar to reenlistment was to remain in 
effect, and the personnel records are generally silent for any 
mention of any service responsibility around August 1990.  The 
only exception to this is that one document shows that from June 
1990 to June 1991 the Veteran earned 15 total points.  However, 
this document does not specifically show any military service in 
August 1990; and the fact that considerable personnel records are 
of record from 1991 to 1993, makes the absence of any records in 
August 1990 weigh heavily against a finding that the Veteran was 
under any military obligation at the time of his accident.

It is the Board's conclusion that the evidence in its totality 
renders it clear that the Veteran was not on active duty, active 
duty for training, or inactive duty for training at the time of 
his accident in August 1990.  The only real evidence supporting 
the Veteran's contention that his motor vehicle accident should 
be attributed to service is his own statements, which are 
internally inconsistent and are not credible.

As such, the Board concludes that the Veteran's motor vehicle 
accident should not be attributed to his time in service and 
therefore direct service connection is not warranted.

The Board notes that the Veteran did go back on active duty 
following his accident, but there has been no allegation that his 
current seizure disorder was aggravated by that service.  
Additionally, the Veteran denied any epilepsy or fits on his 
medical history survey completed in March 1991 and no defects 
were found at his separation physical.

As such, the Veteran's claim for service connection for a seizure 
disorder is denied.




II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits and must:  (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  With respect to service 
connection claims, a section 5103(a) notice should also advise a 
claimant of the criteria for establishing a disability rating and 
effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 486 (2006).  

In the present case, required notice was provided by a letter 
dated in September 2005, which informed the Veteran of all the 
elements required by the Pelegrini II Court as stated above.  

With regard to the duty to assist, VA has undertaken extensive 
efforts to locate any evidence that might assist the Veteran in 
substantiating his claim.  Records were obtained from DFAS to 
ascertain what the Veteran's pay status was at the time of the 
August 1990 accident, and a follow-up was sent when the initial 
inquiry did not produce the requested records.  An accident 
report was also requested from both the Many, Louisiana Sheriff's 
department and from the Louisiana highway patrol, but no reports 
were available.

Private treatment records describing the Veteran's motor vehicle 
accident and post-accident care have been obtained, as have VA 
treatment records, service personnel records and service 
treatment records.  Additionally, the Veteran was offered the 
opportunity to testify at a hearing before the Board, but he 
declined.  A VA opinion was not obtained in this case, as a 
medical opinion was not germane to the resolution of the 
Veteran's claim.

VA has satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  In light of the denial of the Veteran's 
claim, no disability rating or effective date will be assigned, 
so there can be no possibility of any prejudice to the Veteran 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Because VA's duties to notify and assist have been met, 
there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Service connection for a seizure disorder is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


